Citation Nr: 0212355	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  01-01 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to a rating higher than 20 percent for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to May 
1969, from February 1991 to August 1991, from July 1992 to 
September 1992, and from August 1995 to March 2000.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2000 RO decision which granted service 
connection and a 20 percent rating for a low back disability; 
the veteran appeals for a higher rating.


FINDINGS OF FACT

The veteran's low back disability (herniated nucleus pulposus 
of L5-S1 with radiculopathy) is manifested by no more than a 
moderate intervertebral disc syndrome and moderate limitation 
of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a low 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the RO has notified the veteran of the 
evidence necessary to substantiate his claim for a higher 
rating for his service-connected low back disability.  
Pertinent medical records have been obtained, and the veteran 
has been provided with VA examinations.  The Board finds that 
the notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), and the related companion VA regulation, have 
been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

This is an initial rating case.  Accordingly, consideration 
has been given to higher "staged ratings" (i.e., different 
percentage ratings for different periods of time, based on 
the facts found) since the effective date of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

The RO has assigned a 20 percent rating for the veteran's 
service-connected low back disability (herniated nucleus 
pulposus of L5-S1 with radiculopathy) under Diagnostic Code 
5293.  A 20 percent rating is warranted under Diagnostic Code 
5293 when there intervertebral disc syndrome that is moderate 
with recurring attacks.  A 40 percent evaluation is warranted 
for severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

The Board has also considered application of other Diagnostic 
Codes in this matter.  Pursuant to Diagnostic Code 5292, 
moderate limitation of motion of the lumbar spine warrants a 
20 percent rating, and severe limitation of motion of the 
lumbar spine warrants a 30 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5292.

Lumbosacral strain is rated 20 percent when there is muscle 
spasm on extreme forward bending, and unilateral loss of 
lateral spine motion in the standing position. It is rated 40 
percent when severe, with listing of whole spine to opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295.

With regard to the above-cited diagnostic codes, the Board 
will rate the veteran's low back disability under Diagnostic 
Code 5293 for intervertebral disc syndrome since this 
provides the highest possible rating given the facts of the 
case.  Diagnostic Code 5293 also contemplates consideration 
of limitation of motion and pain on use of the low back, 
factors which are shown in this case, and the Board has taken 
this into account when assigning a rating.  See VAOPGCPREC 
36-97.  

The medical records as a whole show signs of no more than a 
moderate intervertebral disc syndrome and a mild to moderate 
limitation of low back motion.  The veteran reports 
complaints of back pain of varying intensity, with radiation 
into the lower extremities.  

A VA general medical examination, performed in July 2000, 
noted that the veteran had intermittent radiating down both 
legs.  It also noted that he does not use any mechanical 
aids.  

In July 2000, a VA examination for joints was conducted.  The 
report noted the veteran's complaints of daily back pain and 
stiffness.  The veteran also reported that these symptoms 
increase with physical activity, and that he had not missed 
any work due to this condition.  Physical examination 
revealed no postural abnormalities and good musculature of 
the back.  Deep tendon reflexes were present.  Range of 
motion testing of the lumbar spine revealed flexion from 0 to 
75 degrees, extension from 0 to 20 degrees, lateral flexion 
from 0 to 30 degrees and rotation from 0 to 35 degrees.  Pain 
was noted at the extremes ranges of these motions.  Straight 
leg raising increased his low back discomfort, and the 
veteran's gross neurovascular status was intact.  The report 
concluded with an assessment of herniated nucleus pulposus at 
L5-S1 level causing significant mass effect on the thecal sac 
and the exiting left nerve roots with residuals of pain 
causing a decrease in his physical ambulation.

A VA examination was conducted in December 2000.  Range of 
motion testing of the lumbar spine revealed flexion from 0 to 
70 degrees, extension from 0 to 5 degrees, lateral flexion 
from 0 to 30 degrees, bilaterally, and rotation from 0 to 35 
degrees, bilaterally.  The report noted the veteran's 
complaints of pain on motion.  Physical examination revealed 
ankle and knee jerks of 3 to 4+ and equal.  Sensory 
examination to pinprick was normal, and the veteran was able 
to stand on his heels and toes with some pulling sensation in 
his low back.  Straight leg raising, bilateral, was to 70 
degrees and inhibited by tight hamstrings and a pulling 
sensation in the thighs.  The report noted that a September 
1997 MRI revealed left paracentral disc herniation at the L5-
S1 level causing significant mass effect on the thecal sac 
and the existing left nerve root.  Subsequent EMG studies 
confirmed L5/S1 radiculopathy.  The report concluded with an 
impression of L5/S1 radiculopathy.  

The medical evidence of record reveals no more than moderate 
(20 percent) intervertebral disc syndrome.  Even when 
associated pain and limitation of motion are considered (see 
VAOPGCPREC 36-97), severe intervertebral disc syndrome, as 
required for a higher rating of 40 percent under Diagnostic 
Code 5293, is not shown.  The medical evidence shows the 
veteran's disability includes some limitation of motion of 
the lumbar spine.  Even when the effects of pain on use and 
during flare-ups is considered, there is no more than 
moderate limitation of motion of the lumbar spine, which 
supports the current 20 percent rating under Diagnostic Code 
5293. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Severe limitation of motion of the lumbar spine, as required 
for a 40 percent rating under Code 5292, is not shown.  
Moreover, there is no showing of severe lumbosacral strain as 
required for a 40 percent rating under Diagnostic Code 5295.

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time). Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board finds that there 
is no identifiable period of time, since the effective date 
of service connection, when the veteran's low back disability 
was less or more than 20 percent disabling.  Thus "staged 
ratings" are inapplicable here and the 20 percent rating is 
to be assigned effective , effective April 1, 2000. (the 
effective date of service connection, being the day after 
separation from service).

The Board notes that new rating criteria for evaluating 
intervertebral disc syndrome are to become effective 
September 23, 2002.  Under the new criteria, intervertebral 
disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, with the assigned 
rating based on whichever method results in the higher 
evaluation.  A 60 percent rating is assigned when the total 
duration of incapacitating episodes is at least six weeks 
during the previous 12 months.  With incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the previous 12 months, a 40 percent rating 
is assigned.  When the total duration of incapacitating 
episodes is at least two weeks but less than four weeks 
during the previous 12 months, a 20 percent rating is 
assigned.  A 10 percent rating is assigned for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the previous 12 months.  Note (1): 
For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Note (3): If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  67 Fed. Reg. 54345-54349 
(August 22, 2002), to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

The Board finds that even were the veteran's low back 
disability to be evaluated under the criteria for Diagnostic 
Code 5293 that become effective September 23, 2002, a rating 
greater that 20 percent would not be warranted.  The evidence 
presented in the case does not demonstrate that he has 
experienced incapacitating episodes totaling at least four 
weeks during the previous 12 months.  Nor does it show that 
the orthopedic and neurologic manifestations of his low back 
disorder would result in a combined rating greater than 20 
percent, in as much as he has fairly good range of motion in 
his lumbar spine, does not experience any bowel or bladder 
problems, and is able to perform daily activities.  

In sum, there is no basis for a rating in excess of 20 
percent for the veteran's service-connected low back 
disability under any of the applicable codes of the VA's 
Schedule for Rating Disabilities.  As the preponderance of 
the evidence is against the veteran's claim for a higher 
rating, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An higher rating for a low back disability is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

